Exhibit 10.1

Executive Officer Compensation Information – 2010 Salaries

The table below provides information regarding the annual base salaries for the
Company’s executive officers for the 2010 performance period, effective
January 1, 2010:

 

Named Executive Officer

  

Title

   2010 Base Salary  

R. Scott Huennekens

   President and Chief Executive Officer    $ 500,000   

John T. Dahldorf

   Chief Financial Officer and Secretary      309,000   

Joseph M. Burnett

   Executive Vice President and Managing Director of Japan      230,000   

Michel E. Lussier

   Managing Director of Volcano Europe      383,217 (1)

David Sheehan

   President of the IVUS & FM Business Unit      309,000   

Jorge J. Quinoy

   Executive Vice President, Global Sales      306,000   

 

(1) Mr. Lussier’s salary reflects the conversion of his salary from Euros at the
applicable exchange rate on February 5, 2010.